                                                                         1

1                        UNITED STATES DISTRICT COURT

2                     EASTERN DISTRICT OF NORTH CAROLINA

3
     UNITED STATES OF AMERICA,     )
4                                  )
               Plaintiff,          )          DOCKET NO. 2:19-cr-00019-D-1
5                                  )
          VS.                      )
6                                  )
     TOBY PAINTER,                 )
7                                  )
               Defendant.          )
8                                  )
     ______________________________)
9
                       TRANSCRIPT OF INITIAL APPEARANCE
10                   BEFORE THE HONORABLE JAMES E. GATES
                    TUESDAY, DECEMBER 31, 2019; 10:49 A.M.
11                          RALEIGH, NORTH CAROLINA

12   FOR THE PLAINTIFF:
          United States Attorney's Office
13        By: Lori Warlick, AUSA
          150 Fayetteville Street, Suite 2100
14        Raleigh, NC 27601

15   FOR THE DEFENDANT:
          Office of Federal Public Defender
16        By: Joseph H. Craven, AFPD
          150 Fayetteville St., Suite 450
17        Raleigh, NC 27601

18

19   Audio Operator:                    COURT PERSONNEL

20
          Proceedings recorded by electronic sound recording,
21   transcript produced by transcription service.

22
                           JANICE RUSSELL TRANSCRIPTS
23                             1418 Red Fox Circle
                              Severance, CO 80550
24                                (757) 422-9089
                             trussell31@tdsmail.com
25


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 1 of 19
                                                                           2

1                              P R O C E E D I N G S

2        (Call to Order of the Court)

3               THE COURT:    Good morning, folks.

4               MR. CRAVEN:    Morning.

5               MS. WARLICK:    Morning, your Honor.

6               THE COURT:    We're here this morning for initial

7    appearance in the case of the United States versus Toby

8    Painter.

9               Mr. Painter, sir, this is your initial appearance in

10   the United States District Court for the Eastern District of

11   North Carolina.     We're not here this morning, of course, to

12   determine whether you are guilty or not guilty on the charges

13   that have been brought against you.         That's an issue for the

14   future.    Rather, the purpose of this proceeding is to formally

15   advise you of the charges against you, the maximum penalties

16   associated with those charges, as well as to advise you of

17   important rights that you have under the Constitution and laws

18   of the United States.

19              The first right I want to advise you of is your right

20   to counsel, that is, your right to have an attorney or a lawyer

21   to represent you.       All of those terms, "attorney," "lawyer,"

22   "counsel," mean the same thing and refer to a person's legal

23   representative.     You're entitled under the Constitution to be

24   represented by an attorney at all stages of the proceedings,

25   including during any questioning by the authorities, at this


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 2 of 19
                                                                                  3

1    initial appearance, and at all other proceedings.              If you're

2    unable to afford counsel, then counsel will be appointed for

3    you.

4               Sir, would you like me to appoint counsel to represent

5    you?

6               THE DEFENDANT:    Yes, sir.

7               THE COURT:    Very good, sir.

8               I have reviewed the financial affidavit that you

9    submitted for purposes of appointment of counsel.              I find that

10   you are entitled to appointment of counsel and I'm entering an

11   order in your case appointing the Federal Public Defender's

12   Office to represent you.      Mr. Joseph Craven is a lawyer from

13   that office seated with you for today.         So he will be your

14   lawyer for today.       His office may appoint one of his colleagues

15   to represent you in further proceedings in your case.              That's a

16   normal process in our court and should not be a cause of any

17   concern.

18              But you're certainly in good hands with Mr. Craven.               I

19   say that because his office -- and that'll be true of any of

20   his colleagues -- that office is much like a law firm that the

21   Court has established in accordance with law for the very

22   purpose of representing defendants in criminal cases in our

23   court.     The Court oversees its operations to ensure that it

24   provides quality service to its clients, which it does.

25              So as we go along here, Mr. Painter, if you have any


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 3 of 19
                                                                               4

1    questions about what we're covering and need to speak with

2    Mr. Craven, I certainly want you to feel free to do so.

3              Just one moment, folks.

4        (Pause)

5              THE COURT:     Very well.

6              Mr. Craven, does Mr. Painter have a copy of the

7    indictment in this case?

8              MR. CRAVEN:     Yes, your Honor.     He does.

9              THE COURT:     Very good.

10             Madam Clerk.

11             Mr. Painter, sir, there are different ways of bringing

12   criminal charges against a person in the federal court system

13   and you have been charged by way of indictment.           And let me add

14   at the outset here, I am aware that you had a proceeding much

15   like this in the Eastern District of Virginia.            But since you

16   have been charged in our District, it's our court's custom to

17   have an initial appearance in our court as well.

18             The manner by which you've been charged, though, is an

19   indictment.    And let me explain what an indictment is.         An

20   indictment is a charging document and by that I mean, a set of

21   accusations of criminal conduct that is issued by a grand jury.

22   The grand jury is a group of between 16 and 23 people who are

23   drawn randomly from the public.        The prosecutor, that is, an

24   Assistant United States Attorney, presents charges to the grand

25   jury, along with supporting evidence.         The grand jury's job is


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 4 of 19
                                                                               5

1    to make two determinations, that is, the grand jury must decide

2    two things.    One, it must decide whether there is probable

3    cause to believe that the crimes alleged were committed and

4    then secondly, it must decide whether there is probable cause

5    to believe that the defendant committed those crimes.

6    "Probable cause" here means fair probability.

7               If there are at least 12 grand jurors who agree with

8    the Government on those two issues, then the grand jury will

9    issue or return what is called A True Bill of Indictment, or

10   simply indictment for short.       And in this context it's the

11   return of that indictment that begins the, the proceeding, that

12   is, the prosecution again a defendant and that's what, as I

13   say, that's what happened in this case.

14              So to put it another way, there were at least 12 grand

15   jurors on the grand jury that heard your case that did find

16   probable cause on those two issues and hence, that grand jury

17   returned an indictment beginning this prosecution.             It is

18   important to understand that when a grand jury hears a case it

19   is entirely free to disagree with the Government.              The, the

20   grand jury is not part of the prosecution.          It's an independent

21   body.

22              So if there are not at least 12 grand jurors who do

23   agree with the Government on these two issues, then no

24   indictment would be returned and the prosecution would not go

25   forward.   And, in fact, the grand jury has the authority to


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 5 of 19
                                                                            6

1    tell the Government, "Look, you can't prosecute this person now

2    because you haven't shown that there's enough of a reason, that

3    is, probable cause, to believe that he's committed the crimes

4    that you are claiming that he committed."          The fact that the

5    grand jury has this authority to say no to the Government is,

6    it gets to one of its core functions and that is to help

7    protect against the Government just going out and putting

8    people through prosecutions for serious criminal offenses when

9    there simply is not an adequate basis to believe that they've

10   committed them.     So -- and that is one of the main reasons why

11   your case and cases like it are required by the Constitution to

12   go through this process to help ensure that a prosecution such

13   as this just isn't an arbitrary one without an adequate

14   foundation in the facts.      Okay.

15             Turning now to the specifics of this indictment, sir,

16   it's a five-count indictment, meaning that five separate crimes

17   are charged against you.      There is also a forfeiture notice

18   included with the indictment.

19             The first four counts allege production of child

20   pornography.    Count 1 charges that on or about January 13th of

21   2018 in this District, and elsewhere, you did knowingly employ,

22   use, persuade, induce, entice, and coerce a minor to engage in

23   sexually explicit conduct for the purpose of producing a visual

24   depiction of such conduct.       The visual depiction was

25   transported and transmitted using any means and facilitative of


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 6 of 19
                                                                           7

1    interstate and foreign commerce, this in violation of Title 18

2    of the United States Code, Sections 2251(a) and 3.

3              Count 2 alleges the same offense, in this instance

4    occurring on or about January 15 of 2018, again in this

5    District, and elsewhere.

6              And then Count 3 also alleging production of child

7    pornography.      In this instance, the alleged offense date is on

8    or about January 19 of 2018.

9              And then Count 4, again alleging the same offense,

10   the, the offense date is the same as that in Count 3, that is,

11   on or about January 19th of 2018, but at a time separate and

12   apart from the conduct constituting Count 3.

13             Again, the same statutes allegedly you violated in

14   each of these counts, that is, Title 18 of the United States

15   Code, Section 2251(a) and (e).

16             Okay.    That's the first four counts.       And then Count 5

17   is a different offense.      It charges enticement of a minor and

18   the allegation here, sir, is that beginning in or around

19   December of 2017, and continuing through on or about January 20

20   of 2018, in this District, and elsewhere, you did knowingly use

21   any facility and means of interstate and foreign commerce to

22   persuade, induce, entice, and coerce any individual who had not

23   attained the age of 18 years to engage in any sexual activity

24   for which any person can be charged under North Carolina state

25   law, that is, second degree sexual exploitation of a child, and


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 7 of 19
                                                                          8

1    under federal law, that is, production of child pornography,

2    this in violation of Title 18 of the United States Code,

3    Section 2422(b).

4                I'll note that as the indictment states, the violation

5    of North Carolina law that I referenced, second degree sexual

6    exploitation of a child, would be in violation of North

7    Carolina General Statutes Section 14-190.17 and then the

8    production of child pornography would be in violation of 18

9    U.S.C. § 2251(a).

10               Okay, Mr. Painter.    That takes care of the five counts

11   against you.     That brings us to this forfeiture notice.     The

12   forfeiture notice advises you that upon conviction of one or

13   more of the offenses set out in Counts 1 through 5 the

14   Government seeks forfeiture of any visual depiction or book,

15   magazine, periodical, film, videotape, or other matter which

16   contains any such visual depiction which was produced,

17   transported, mailed, shipped, or received in violation of the

18   offense, as well as any property, real or personal,

19   constituting or traceable to gross profits or other proceeds

20   obtained from the offense and any property, real or personal,

21   used or intended to be used to commit or to promote the

22   commission of such offense or any property traceable to that

23   property.

24               And then it also states that, again with respect to

25   Count 5, the Government seeks forfeiture of any property, real


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 8 of 19
                                                                            9

1    or personal, that was used or intended to be used to commit or

2    to facilitate the commission of the offense, as well as any

3    property, real or personal, constituting or derived from any

4    proceeds obtained directly or indirectly as a result of the

5    offense.   If any of the forfeitable property cannot be obtained

6    as a result of any act or omission on your part, the

7    Government's advising you, sir, that it seeks substitute

8    property up to the value of the forfeitable property.

9               Now in a moment I'm going to ask the prosecutor,

10   Mr. Painter, to advise you of the maximum penalties you face on

11   these charges.     I imagine you've heard this explanation before

12   of this terminology that I'm going to explain to you now, but I

13   want to make sure on the record here that I do explain it to

14   you and that you do understand.

15              One term you'll hear referenced is supervised release.

16   Supervised release refers to a period of supervision of a

17   defendant by the United States Probation Office that comes

18   after any term of imprisonment.        It's much like probation in

19   that the defendant is free in the community subject to certain

20   conditions that the Court sets, but unlike probation supervised

21   release comes after imprisonment.        It doesn't take the place of

22   imprisonment as probation typically does.          As you will hear,

23   the law sets a maximum on the term of supervised release that

24   can be imposed with respect to any particular offense and these

25   offenses, I believe, I believe they carry a minimum term of


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 9 of 19
                                                                                10

1    supervised release as well.

2               You will also hear reference made to revocation of

3    supervised release.      That refers to the circumstance in which

4    there's sufficient violations of the conditions of release that

5    the Court revokes it and returns the defendant to prison.             In

6    that circumstance, the law places a maximum on the term of

7    imprisonment that may be imposed.

8               You'll hear two dollar figures used.         One is, is

9    called a special assessment.        It's a hundred dollars.        It's in

10   the nature of a fee and that applies to any felony offense of

11   which a person is convicted in the federal system.              A felony

12   offense is a crime punishable by a term of imprisonment

13   exceeding one year.      The other dollar figure is the maximum

14   fine.    That's a much larger number.       It's not in the nature of

15   a fee.    It's in the nature of punishment.        But again, it is a

16   maximum.

17              Okay.   With that introduction, let me then turn to

18   the, you, Ms. Warlick.       Could you please advise Mr. Painter of

19   the penalties he faces on these charges?

20              MS. WARLICK:    Thank you, your Honor.

21              THE COURT:    Thank you, ma'am.

22              MS. WARLICK:    If convicted of Counts 1 through 4,

23   production of child pornography, you face at least 15 years

24   imprisonment, but a maximum of 30 years imprisonment, a fine

25   not to exceed $250,000, or both fine and imprisonment, not less


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 10 of 19
                                                                              11

1    than 5 years and up to life, a life term of supervised release

2    upon release from prison, upon revocation of supervised

3    release, not less than 5 years and up to life imprisonment,

4    restitution if ordered, and $100 special assessment.

5               If it's revealed that the defendant has a prior

6    conviction, relevant conviction related to sex offenses, you

7    would, instead, face not less than 25 years imprisonment, but

8    not more than 50 years, a fine not to exceed $250,000, or both

9    fine and imprisonment, not less than 5 years and up to a life

10   term of supervised release, upon revocation of supervised

11   release not less than 5 years and up to life imprisonment,

12   restitution if ordered, and a $100 special assessment.

13              THE COURT:    Let me interject, if I could.

14              And that's, Mr. Painter, those are the penalties with

15   respect to each of these counts, 1 through 4.           So it's not an

16   aggregate for them together.        It's respected, with respect to

17   each of them separately.

18              MS. WARLICK:    Thank you, your Honor.

19              THE COURT:    Ms. Warlick.

20              MS. WARLICK:    It's if convicted of any of the Counts 1

21   through 4.

22              And as to Count 5, enticement of a minor, you face not

23   less than ten years, but not more than life imprisonment, a

24   fine not to exceed $250,000, or both fine and imprisonment, not

25   less than five years and up to life, a life term of supervised


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 11 of 19
                                                                       12

1    release, upon revocation of supervised release you face not

2    less than five years and up to life imprisonment, restitution

3    if ordered, and a $100 special assessment.

4               And, your Honor, the Government does seek detention in

5    this matter.

6               THE COURT:    Okay, very well.     Thank you, ma'am.

7               Let me turn then to this issue of detention,

8    Mr. Painter.

9               Now as you heard, the Government is requesting

10   detention.    What that means is the Government is asking that

11   you be detained, that is, held in custody, pending further

12   proceedings in your case and by "further proceedings in your

13   case," I mean either up to an actual trial or entry of a guilty

14   plea in place of a trial.

15              Now you are entitled to a hearing on this request by

16   the Government.     That hearing is called a detention hearing.

17   The principal question at the detention hearing will be whether

18   there is any condition or combination of conditions authorized

19   by law that would reasonably assure your appearance as

20   required, that is, reasonably assure that you show up in court

21   when you're required to do so, as well as the safety of any

22   other person in the, in the community pending further

23   proceedings in your case.

24              The conditions I'm speaking of here are such things as

25   having to report to a probation officer, drug testing, having a


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 12 of 19
                                                                                 13

1    third-party custodian.       It's typically a family member.        It

2    could also be a close friend who would provide supervision and

3    guidance, but would also have the legal, legal duty to report

4    violations.     There can be location monitoring, typically

5    involving having an ankle bracelet and the location which is

6    monitored electronically, but there can be other forms of it as

7    well.   There can be confinement to one's home or the

8    custodian's home either on a curfew basis, that is, having to

9    be there during a particular period of the day, all the way up

10   to home incarceration, having to be in that home all day every

11   day, except for compelling reasons such as medical emergencies,

12   court dates, attorney visits, things such as that.              There can

13   be any number of other conditions the Court can impose that are

14   appropriate to the facts of a particular case.

15              Now at the detention hearing, sir, you have the right

16   to be represented by counsel.

17              In addition, you may testify, if you choose to, but

18   you would not have to testify.

19              You may present witnesses.

20              You may also cross-examine, that is, ask questions of

21   witnesses who appear at the hearing.

22              And you can present information by means other than

23   through hearing, other than through witnesses, that is, to

24   describing to the Court evidence that you would like it to

25   consider.


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 13 of 19
                                                                           14

1               Now you do have the right to waive or give up this

2    detention hearing.      If you were to do so, there would not be a

3    hearing and you would remain in custody pending further

4    proceedings in your case.       The decision to waive a detention

5    hearing is, obviously, a very significant one because it

6    affects directly your personal liberty.          So it's a decision

7    that should be made only after conferring carefully with your

8    counsel.

9               The waiver of a detention hearing can be made in two

10   ways.   One would involve coming back to court, signing a

11   relatively short form, and then the Court would ask you

12   questions to make sure that the waiver was knowing and

13   voluntary.    On the other hand, if you prefer not to come back

14   to court, a somewhat longer form can be completed and if that's

15   filed by the applicable deadline, then the detention hearing

16   would be cancelled without your having to come back to court.

17   The decision whether to waive and if you decide to waive, how

18   to waive, are your decisions, but they should be made in

19   consultation with your lawyer.

20              Sir, I'm going to schedule your detention hearing for

21   Wednesday, January 8th, at 10:30 a.m. in this courtroom.

22              And let me advise you, sir, the law does require that

23   for any defendant in any case until this detention hearing is

24   held that person must be kept in custody.          So at the end of our

25   proceeding here, as the law requires, sir, the Court will be


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 14 of 19
                                                                                15

1    remanding you to the custody of the United States Marshal.

2               Let me now advise you of additional rights that you

3    have under the Constitution and laws of the United States.             I

4    told you much about your right to counsel, that is, that you

5    enjoy under the Constitution and laws of the United States, and

6    that includes the right to be represented by counsel at any

7    lineup and, as I mentioned, at all court proceedings as well,

8    including this initial appearance.

9               In addition, sir, you have the right to remain silent,

10   that is, nobody can require you to answer any questions or make

11   any statements about the charges facing you.           If you have

12   already made a statement about the charges, you do not need to

13   say any more.     If you start to make a statement, you may stop

14   at any time.     This right to remain silent can be waived and if

15   you do waive the right to remain silent, then anything you say

16   may be used against you.

17              I have no information about your citizenship, sir.          So

18   let me advise you out of an abundance of caution that a

19   defendant who is not a United States citizen may request that

20   an attorney for the Government or a federal law enforcement

21   official notify a consular officer from the defendant's country

22   of nationality that the defendant has been arrested.            Even

23   without the defendant's request, a treaty or other

24   international agreement may require consular notification.

25              Now at a later date, sir, you will be asked to plead


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 15 of 19
                                                                              16

1    guilty or not guilty to the charges in the indictment.           If you

2    plead guilty, then there will not be a trial.           You will be

3    admitting that you committed the, the crimes charged.           On the

4    other hand, if you plead not guilty, then there will be a

5    trial.

6               At trial, you have several important rights.         You have

7    the right to counsel and to have one appointed if you cannot

8    afford one.

9               You will be presumed innocent.        There will be no

10   burden on you to prove anything.        The Government must prove you

11   guilty beyond a reasonable doubt.

12              In addition, the Government must bring its witnesses

13   to court.     You or your attorney are allowed to cross-examine

14   these witnesses, that is, to ask them questions.           This right

15   stems from your right to confront witnesses against you.

16              At trial, of course, you've also got the right to

17   present evidence on your own behalf and that includes the right

18   to subpoena witnesses, that is, the right to have the Court

19   issue orders called subpoenas directing witnesses to come to

20   trial so that they may testify for you.

21              You, yourself, have a choice of whether to testify or

22   not to testify.     This right derives from your right to remain

23   silent.    No adverse inference, that is, no suggestion that you

24   are guilty, may be drawn from a decision by you not to testify

25   and the judge will so instruct the jury.


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 16 of 19
                                                                            17

1               And, of course, sir, you have the right to trial by a

2    jury.

3               And I -- let me note just for the record that I did

4    review the materials that we received from the Eastern District

5    of Virginia where, again, Mr. Painter had an initial

6    appearance.     That was the District of his arrest and he did, in

7    fact, reserve all of his rights to proceedings in this Court,

8    including his right to a detention hearing, and that's why that

9    we have proceeded as we have with respect to that issue.         Okay.

10              Mr. Painter, sir, I've covered everything I needed to

11   cover with you this morning, but I want to check back to make

12   sure that you've heard and understood everything.

13              So my first question to you, sir, is have you, in

14   fact, heard everything we've gone over here today?

15              THE DEFENDANT:     Yes, sir.

16              THE COURT:    Very good, sir.     And do you believe that

17   you've understood everything?

18              THE DEFENDANT:     Yes, sir.

19              THE COURT:    Very good, sir.

20              Any questions, Mr. Painter, about what we've covered?

21              THE DEFENDANT:     No, sir.

22              THE COURT:    Okay, very good.     Thank you, sir.

23              Mr. Craven, anything further on behalf of Mr. Painter

24   for this morning?

25              MR. CRAVEN:    I don't think so, your Honor.


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 17 of 19
                                                                          18

1               THE COURT:    Okay.

2               MR. CRAVEN:    Thank you.

3               THE COURT:    Thank you, Mr. Craven.

4               Ms. Warlick, ma'am, anything further for the

5    Government in this case at this time?

6               MS. WARLICK:    No, your Honor.

7               THE COURT:    Very well.    Thank you.

8               In that event, I remand Mr. Painter to the custody of

9    the United States Marshal.

10              And the Court will be in recess.

11              COURT SECURITY OFFICER:      All rise.    This Court will be

12   in recess.

13        (Proceedings concluded at 11:10 a.m.)

14

15

16

17

18

19

20

21

22

23

24

25


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 18 of 19
1                          CERTIFICATE OF TRANSCRIBER

2                I, Janice Russell, court-approved transcriber, in and

3    for the United States District Court for the Eastern District

4    of North Carolina, do hereby certify that pursuant to Section

5    753, Title 28, United States Code, that the foregoing is a true

6    and correct transcript from the official electronic sound

7    recording of the proceedings held in the above-entitled matter

8    and that the transcript page format is in conformance with the

9    regulations of the Judicial Conference of the United States.

10

11                           Dated this 8th day of February, 2021.

12

13                           /s/ JANICE RUSSELL
                             JANICE RUSSELL
14                           COURT-APPROVED TRANSCRIBER

15

16

17

18

19

20

21

22

23

24

25


     Case 2:19-cr-00019-D Document 50 Filed 02/08/21 Page 19 of 19
